Citation Nr: 0624982	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-15 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
hypertension and depression (claimed as stress and sleeping 
problems/bad dreams).  

In July 2000 the veteran was afforded a video conference 
hearing before a Veteran's Law Judge, who is no longer with 
the Board.  The veteran was given the opportunity to appear 
before another judge; however, he failed to report for a 
hearing scheduled in June 2006.  

In December 2000 and August 2005 the Board remanded this 
appeal to the RO for further development.  After the 
requested development was completed the RO denied service 
connection for a psychiatric disorder, to include depression 
and post-traumatic stress disorder, and hypertension.  

FINDINGS OF FACT

1.  The veteran had no combat service.  

2.  The veteran's purported PTSD stressors are 
uncorroborated.

3.  The veteran does not have a current diagnosis of any 
other psychiatric condition.

4.  The veteran does not have a current diagnosis of chronic 
hypertension.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §  1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

2.  Chronic hypertension was not incurred or aggravated 
during the veteran's service, and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that he suffers from post-traumatic 
stress disorder (PTSD) caused by events that took place while 
he was in service, specifically seeing his friend Mike get 
killed when his rifle misfired while training in Panama in 
April or May of 1986.  He also asserts that he has 
hypertension that is related to his service.

The veteran's service medical records include no evidence of 
complaint, treatment, or diagnosis of PTSD or any other 
psychological disorder.  The appellant's service medical 
records also do not show evidence of complaints, diagnosis, 
or treatment of chronic hypertension.  In-service progress 
notes from October 1987 showed that the veteran was seen for 
high blood pressure, "hypertension" secondary to use of 
over-the-counter could remedies, and "persistent diastolic 
hypertension."  The veteran was put on medication and his 
blood pressure was brought under control by October 20, 1987.  
His most recent in-service report of physical examination, 
dated in January 1988, had the "NORMAL" boxes checked for 
the veteran's lungs and chest, heart, and vascular system.

The veteran's post-service medical records relevant to his 
claims for service connection for PTSD and hypertension 
include VA examination reports and progress notes from VA 
Medical Centers.  Those described in detail below are 
examples of the number of progress notes and the range of 
diagnoses presented. 

A December 1997 VA Compensation and Pension examination did 
not mention hypertension.  

A VA social worker, in a January 1999 VA progress note, 
diagnosed the veteran with post-traumatic stress disorder.  
The veteran's symptoms included inability to sleep and 
nightmares.  According to the veteran he underwent group 
therapy for 90 days, two times per week, while on active 
duty, and took some oral medication to help him sleep.  

A second January 1999 VA progress note, this one from a 
psychiatrist, showed that, by history, the veteran's best 
friend was killed during a training accident during a live 
fire exercise, being shot with a large bore rifle mounted on 
a jeep.  The veteran endorsed nightmares and flashbacks 
regarding that incident.  He went to a 90 day PTSD course.  
He had not been treated with any medications and also 
complained of insomnia.  The veteran denied suicidal 
ideation, homicidal ideation, and audio or visual 
hallucinations except for some very vivid memories of the 
training incident which he witnessed.  The psychiatrist gave 
an impression of PTSD.

A third January 1999 VA progress note, again from a social 
worker, showed that, objectively, the veteran complained of 
nightmares of a combat episode during which a friend of his 
was killed by an ammo explosion set off by a gun being fired.  
He reported an inability to sleep, anxiety (feels unable to 
sit still) and intrusive thoughts about this incident during 
the day.  The veteran reported these symptoms had been of 4 - 
5 months duration, ever since he separated from his wife.  
The social worker gave an assessment of exacerbation of PTSD.

A March 1999 VA progress note, signed as an addendum to the 
second January 1999 progress note, showed that the veteran's 
aunt who raised him since age 4 had recently died.  The 
veteran said the Paxil prescribed in January helped somewhat, 
but he was saddened and depressed at the death of his aunt.

A second March 1999 VA progress note showed that the veteran 
reported continued nightmares and insomnia.  On this day he 
reported that he was having violent ideation toward his wife.  
He had no intent to harm her, and was able to promise to call 
[the psychiatrist] immediately if that changed.  He was calm 
and appropriate on mental status examination although he had 
a constricted affect ands seemed somewhat anxious.  He denied 
any violence toward his wife.  The psychiatrist gave an 
impression of PTSD.  These findings were repeated in an April 
1999 VA Psychiatry General progress note.

An April 1999 VA contract examination report showed that the 
veteran denied ever being on medication for hypertension.  He 
also denied any previous history of high blood pressure.  The 
examiner noted that the veteran was a poor historian, and 
that he was confused between hypertension and low blood count 
which apparently he had from peptic ulcer disease.  The 
veteran also denied a family history of hypertension.  Upon 
physical examination the veteran's blood pressure on the 
right arm was found to be 100/78 sitting, 140/80 lying, and 
115/80 standing.  The left arm gave readings of 118/80 
standing, 118/82 sitting and 100/78 lying.  Under the heading 
"Diagnoses" the examiner found that, concerning 
hypertension, the veteran had no history of such, that he was 
not on any medication at the present time, and that his EKG 
showed non-specific changes.  

The veteran also denied having hypertension in VA progress 
notes dated in April and June 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.



A.  Psychiatric Disorder, Including Depression and PTSD

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2005), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (2005).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran has presented a diagnosis of PTSD which, for the 
purposes of this appeal, the Board presumes, without 
deciding, to conform to DSM-IV requirements.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2004); See also VA progress notes from 
1999.  However, the Board must assess the credibility of all 
the evidence, including the medical evidence.  "Just because 
a physician or other health professional accepted the 
appellant's description of his [military] experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to the stressors supporting his PTSD 
diagnosis.  The veteran does not claim any combat-related 
stressors.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records and other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran's service personnel records contain no evidence 
corroborating that the veteran witnessed the death of his 
friend when a rifle misfired during training.  There are no 
"buddy statements" associated with the claims file that 
support the veteran's assertions.  The Board has received 
copies of the veteran's service personnel records, which show 
that the veteran was stationed at Fort Stewart, Georgia, from 
September 1985 until October 1986.  The record therefore does 
not show that the veteran was in Panama from April to May 
1986, as he asserted.  There is therefore no supporting 
evidence that any diagnosis of PTSD is related to incidents 
that occurred in service.  

The Board finds that the veteran's allegations of exposure to 
non-combat stressors in service are not corroborated by 
credible supporting evidence, and the Board must find that 
the veteran's PTSD is not shown to have its origins in his 
military service.  His claim must therefore be denied.

The Board must also deny service connection for depression or 
any other psychiatric condition.  The veteran's service 
medical records show no complaint, diagnosis, or treatment 
for depression or any other psychiatric condition in service.  
The Board also notes that the veteran's most recent 
psychiatric diagnosis is PTSD.  There is no current diagnosis 
of depression or any other psychiatric disorder.  Without a 
current diagnosis service connection must be denied.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

B.  Hypertension

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for hypertension is 
not warranted.  There is no record of in-service treatment or 
diagnosis of chronic hypertension.  The veteran's service 
medical records show that he was treated for high blood 
pressure or hypertension due to use of over-the-counter cold 
medicine and it quickly resolved.  There is also no evidence 
of treatment, manifestation, or diagnosis of chronic 
hypertension within the one-year presumptive period, and 
there is no current diagnosis of hypertension.  The VA 
contract examination in April 1999 showed that the veteran 
was a poor historian and that he got hypertension and low 
blood count confused.  The veteran had no history of 
hypertension, was not taking medicine for hypertension and 
was not diagnosed with hypertension..  In the most recent VA 
progress notes the veteran denied being diagnosed with 
hypertension.  Because the veteran does not have a current 
diagnosis of hypertension, service connection for that 
disability must be denied.  See Gilpin.

C.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues at 
hand, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  The April 2004 letter satisfied element (1) by 
informing the veteran that evidence of an injury or disease 
that began or was aggravated in service, evidence of a 
current disability, and a medical opinion establishing a 
nexus between the two was necessary to substantiate his 
claims for service connection.  It satisfied element (2) by 
informing the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to get any records not held by a 
Federal agency.  The April 2004 letter satisfied element (3) 
by informing the veteran and his representative that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the April 2004 letter contained a specific request that 
the veteran send VA any evidence he may have pertaining to 
his appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, and VA medical records.  The veteran has 
been afforded VA medical examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a psychiatric disorder, to include 
depression and post-traumatic stress disorder (PTSD) is 
denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


